Citation Nr: 0804568	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-39 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cold injury residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The veteran served on active duty from March 1954 to November 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran contends that his currently diagnosed peripheral 
neuropathy was caused by cold injuries sustained while in 
service in Korea.   

Unfortunately, the veteran's service medical records were 
lost in the 1973 NPRC fire, and as such, there is no medical 
evidence of any in-service treatment for, or complaints of, 
frostbite or cold injuries.  The Board notes, however, that 
the veteran is competent to report exposure to extreme cold 
and injuries related to such exposure, as this is within his 
realm of personal knowledge.  Competent testimony is limited 
to that which the witness has actually observed, and is 
within the realm of his personal knowledge; such knowledge 
comes to a witness through use of his senses, that which is 
heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  

According to the veteran's private treatment records, he 
began seeking treatment from John A. Bazley, M.D. for 
discomfort and a burning sensation in both of his feet in 
March 1994.  Dr. Bazley diagnosed the veteran with 
paresthesias, a manifestation of peripheral neuropathy, 
involving the feet and lower legs, and reported that the 
cause of the peripheral neuropathy was unknown at that time. 

In December 1996, the veteran began treatment at the Lakeland 
Regional Medical Center for foot deformities and pain in his 
feet.  In December 1996, Russell C. Sklenicka, M.D. reported 
that the veteran had chronic peripheral neuropathy with no 
obvious cause.  Additionally, under the care of Nathan Hill, 
M.D., the veteran underwent multiple surgeries on his feet 
for hallux valgus, hammer toes, and claw toes.  

Although the veteran has reported that he suffered from a 
frostbite injury in service and is currently diagnosed with 
peripheral neuropathy, to date he has not been provided with 
a medical examination assessing the etiology of his currently 
diagnosed condition.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Such an opinion is necessary in this case.  

The Board notes that due to the loss of the veteran's service 
medical records in the NPRC fire, VA is under a heightened 
duty to consider the benefit-of-the-doubt doctrine in this 
case. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA cold 
injury residuals examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed foot disorder, 
including peripheral neuropathy, had its 
onset during active service or is related 
to any in-service disease or injury, 
specifically frostbite or other cold 
injuries.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Thereafter, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

